Russell, J.
1. When on the trial of a claim case the burden of proof was on the plaintiff in execution, and the evidence in its behalf failed, to show that the property in dispute belonged to the defendant in execution at the time of the levy, a verdict finding it subject was unwarranted.
2. When in such a ease the 'claimant, though a minor, showed by uncontradicted evidence that he had been manumitted by his father, and had raised the crop levied upon on land rented from the owner, who was not his father, and paid for his own supplies, his claim was not defeated by the mere fact that his father was the defendant in fi. fa., that he lived with his father, who worked for him in the crop, or that his father lived on the same place.
3. The decision in this case is controlled by the rulings in Dollar v. Sasha, 124 Ga. 521, and Sams v. Thompson Hiles Co., 110 Ga. 648; and it was error to refuse a- new trial. Judgment reversed.